9 N.Y.3d 885 (2007)
LESLIE FEHER, Appellant,
v.
JOHN JAY COLLEGE OF CRIMINAL JUSTICE et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 18, 2007.
Decided September 4, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal to that Court from the March 2006 and July 2006 orders of Supreme Court, dismissed upon the ground that such part of the order does not finally determine an action or proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.